UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4108



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


REGINALD CUTTINO MELVIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:02-cr-00201-NCT)


Submitted:   July 22, 2008                 Decided:   August 5, 2008


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Scott L. Wilkinson, SCOTT L. WILKINSON & ASSOCIATES, PC, Raleigh,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald Cuttino Melvin pleaded guilty, pursuant to a

plea agreement, to one count of possession of a firearm after

having been convicted of a crime punishable by more than one year

of imprisonment, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2000).   The district court sentenced him to fifty-seven months of

imprisonment, three years of supervised release, a $25,000 fine,

and a $100 special assessment.          In Melvin’s first appeal, we

affirmed his conviction but vacated his sentence and remanded for

resentencing in accordance with United States v. Booker, 543 U.S.

220 (2005).     United States v. Melvin, 142 F. App’x 732 (4th Cir.

2005) (No. 04-4372).

           On   remand,   the    district   court   departed    upward   and

sentenced Melvin to sixty-one months of imprisonment, three years

of   supervised   release,   a   $25,000    fine,   and   a   $100   special

assessment.     On appeal, Melvin argues that the court erred in

imposing the fine because the presentence report lacked any current

information regarding his financial situation, and the district

court failed to make adequate findings with respect to the factors

in 18 U.S.C. § 3572(a) (2000).      The Government argues that the fine

should be affirmed.

           We review “de novo the adequacy of factual findings to

support a fine and accept the district court’s findings unless they

are clearly erroneous.” United States v. Linney, 134 F.3d 274, 281


                                   - 2 -
(4th Cir. 1998).        The Guidelines provide that a district court

“shall impose a fine in all cases, except where the defendant

establishes that he is unable to pay and is not likely to become

able to pay any fine.”         U.S. Sentencing Guidelines Manual (“USSG”)

§ 5E1.2(a) (2001).      A district court must consider several factors

in determining whether to impose a fine, including (among other

factors) a defendant’s earning capacity and financial resources,

the burden that the fine would place on a defendant or his

dependents,     and    the    anticipated    costs    of    incarceration    and

supervised release.          18 U.S.C. § 3572(a); USSG § 5E1.2(d).           “‘A

district court may satisfy these requirements if it adopts a

defendant’s [PSR] that contains adequate factual findings to allow

effective appellate review.’”         United States v. Aramony, 166 F.3d

655, 665 (4th Cir. 1999) (quoting United States v. Castner, 50 F.3d

1267, 1277 (4th Cir. 1995)).         “Otherwise, the district court must

set forth specifically its findings of fact on the factors set

forth in 18 U.S.C. § 3572(a).”         Id.

           Our review of the record leads us to conclude that the

district court’s findings were accurate and adequate to support the

imposition of the fine.         Accordingly, we affirm Melvin’s sentence.

We   dispense   with    oral    argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED



                                     - 3 -